Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 23, 2020

                                      No. 04-19-00787-CV

    Mary HINOJOSA and All Occupants of 630 Alta Sita Street San Antonio, Texas 78237,
                                    Appellants

                                                v.

                        FINANCE OF AMERICA REVERSE, LLC,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV05604
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

       Appellee’s brief was originally due on April 10, 2020 and was not filed. On April 15,
2020, this court notified appellee that its brief was late and requested a response identifying a
reasonable explanation for the failure to timely file the brief by April 25, 2020. On April 22,
2020, appellee filed a motion for extension of time explaining that its failure to timely file the
brief was due to unexpected layoffs related to the COVID-19 pandemic. After consideration, we
GRANT appellee’s motion for extension of time and ORDER appellee to file its brief by May
11, 2020.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court